Citation Nr: 0627339	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  97-29 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for claimed bilateral pes 
planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966 and from June 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the RO.  

This case was previously remanded to the Board in January 
2000, June 20903, and May 2005.  



FINDING OF FACT

The veteran's bilateral pes planus preexisted service and did 
not undergo an increase in severity, beyond natural progress, 
therein.



CONCLUSION OF LAW

Bilateral pes planus was not aggravated in service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in July and December of 2005.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  That rating decision, however, was 
issued several years prior to the enactment of VCAA.  The 
VCAA letters were issued pursuant to the Board's May 2005 
remand and were followed up by a Supplemental Statemnet of 
the Case in July 2006, which constitutes a readjudication of 
the appeal.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran was 
notified of these matters in a July 2006 Supplemental 
Statement of the Case.  

Nonetheless, in service connection cases, no disability 
rating or effective date is assigned when service connection 
is denied.  Also, in cases where service connection is 
granted, it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  Consequently, any delay in on 
the part of the RO in notifying the veteran of the concerns 
under Dingess/Hartman will not have a prejudicial effect.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).

In a recent precedent opinion, VA's Office of General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111 where a condition is not noted at service 
entry, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

In this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

In the present case, the veteran's July 1962 entrance 
examination report, from his first period of service, 
reflects a diagnosis of pes planus.  Accordingly, as the 
claimed disorder was noted at entry into service, the 
presumption of soundness does not apply, and the disorder is 
found to have existed prior to service.  

The only subsequent notation from service concerning pes 
planus is included in the June 1967 re-enlistment examination 
report.  The Board observes that this disorder was not 
described in the veteran's separation examination reports 
from August 1966 and February 1969.  

Subsequent to service, the veteran's February 1970 and 
February 1975 VA examination reports are negative for 
complaints of pes planus.  

The VA treatment records dating from August 1997 do confirm 
ongoing podiatric treatment for foot pain, with pes planus 
and plantar fasciitis.  

The veteran has since been afforded several VA examinations 
addressing his claimed disorder.  A January 2003 VA 
examination report reflects that the veteran complained of 
having bilateral foot pain as a result of standing on boiler 
room metal grating aboard aircraft carriers.  The examiner 
diagnosed mild plantar fasciitis and pain of indeterminate 
origin.  

In a March 2003 addendum, following a review "of the 
records," the examiner noted that he could not substantiate 
a diagnosis of pes planus having been caused by active duty 
when the veteran served on a ship in the boiler room, as this 
"foot type" was present prior to service.  The disorder, 
however, "[might] have been" aggravated during service and 
caused a mild-to-moderate plantar fasciitis or posterior 
tibial tendonitis, but his current symptoms were too non-
specific to be determined to be definitely caused more than 
35-plus years ago.

A second VA podiatry examination was conducted in August 
2004.  This examination was conducted by the same examiner 
who had conducted the 2003 examination and had again reviewed 
the "[m]edical record."  The examination revealed mild 
plantar fasciitis and Achilles tendonitis.  The examiner 
found that it was "less likely than not" that the veteran's 
current situation was caused by his military service from 
working on steel decks.  

There was no supportive documentation in the record from near 
the time of his active duty or in the subsequent ten to 
fifteen years following discharge to indicate that the 
veteran was actively seeking care for a pedal condition.  In 
summary, the examiner could not relate the veteran's 
described pain to a cause sustained during active duty 
service.  

This same examiner conducted a third examination in January 
2006.  In the report, the examiner noted that "[n]o 
treatment was done" for the feet during service.  Following 
a re-examination, the examiner diagnosed mild plantar 
fasciitis and posterior tibial tendonitis and rendered the 
opinion that it was less likely than not that the veteran's 
pes planus condition progressed in severity beyond the 
natural progress of the condition during service.  

In reaching a determination in this case, the Board may only 
consider independent medical evidence to support its findings 
and may not provide its own medical judgment in the guise of 
a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1990).  

The Board may, however, may favor one medical opinion over 
another so long as an adequate statement of reasons and bases 
is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Also, the fact that an opinion is relatively speculative in 
nature limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Here, the bilateral pes planus clearly preexisted service, 
and he was not treated for this disorder during service and 
did not complain of any symptoms during VA examinations in 
1970.  

The only competent evidence of record supporting the 
veteran's claim in any manner is the March 2003 VA examiner's 
addendum, in which the examiner noted that the veteran's 
disorder "[might] have been" aggravated during service and 
caused a mild-to-moderate plantar fasciitis or posterior 
tibial tendonitis.  As noted above, however, such speculative 
language limits the probative value of a medical opinion, 
pursuant to Bostain and Obert.  

Even more importantly, however, this examiner appears to have 
moved away from this initial opinion.  In two subsequent VA 
examination reports, this same examiner clarified that it was 
less likely than not that the veteran's bilateral pes planus 
underwent any kind of progression in service beyond natural 
progress.  

In rendering these two later opinions, the examiner did not 
express any doubt or provide any other commentary to suggest 
that this conclusion was speculative or less than definite in 
nature.  

The Board thus finds the 2005 and 2006 VA examination 
opinions to be of greater probative value than the opinion 
from 2003, leading to the preliminary conclusion that that 
the competent medical evidence of record does not support the 
veteran's claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
October 1997 Substantive Appeal.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral pes 
planus, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  




ORDER

Service connection for bilateral pes planus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


